Upon remittitur from the Court of Appeals, judgment unanimously affirmed.
Memorandum: On appeal from his conviction of assault in the second degree, defendant contends that the trial court erred in ruling that the People, in rebuttal, could offer evidence of four uncharged bad acts. We disagree. Defendant’s prior acts of violence against the victim were relevant to the issues of intent and absence of mistake or accident and on the defense of justification (see, People v Wright, 167 AD2d 959, 960, lv denied 77 NY2d 845; People v Plunkett, 158 AD2d 949, lv denied 75 NY2d 969; People v Sellers, 135 AD2d 590), and the probative value of that evidence outweighed its prejudicial effect (see, People v Hudy, 73 NY2d 40, 55). (Remittitur from Court of Appeals—Appeal from Judgment of Monroe County Court, Bris*902tol, J.—Assault, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Doer and Boehm, JJ.